internal_revenue_service number release date index number ----------------------------------------------- ---------------------------------- -------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-130768-09 date date legend company -------------------------------------------------- ------------------------------------------------ date1 date2 date3 date4 state ---------------------- -------------------------- -------------- ------------------------- ------------ trust -------------------------------------------------- ---------------------------------------------------------------------- a ---------------------------------------------------- --------------------------- dear ---------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code facts plr-130768-09 company is a state corporation that elected to be an s_corporation effective date1 on date2 stock in company was transferred to trust prior to the transfer trust was an eligible s_corporation shareholder because it was a_trust under sec_1361 after the transfer trust ceased to be a_trust under sec_1361 and consequently company’s s_corporation_election terminated on date2 on date3 company learned that its s_corporation_election had terminated on date2 since date2 company has treated trust as a qualified_subchapter_s_trust qsst under sec_1361 and a the income_beneficiary of trust has reported a’s allocable share of company’s income consistent with the treatment of trust as a qsst trust however did not qualify as a qsst under sec_1361 because a failed to file a qsst election and trust could distribute income and corpus to a’s dependents a does not have any dependents and distributions from trust have only been made to a on date4 a state court approved a modification to trust so that now during a’s life trust may only distribute income and corpus to a company represents that there was no intent to terminate company’s s_corporation_election and that the termination was inadvertent and not motivated by tax_avoidance or retroactive tax planning company and its shareholders have treated company as an s_corporation since date1 in addition company and its shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation as may be required by the secretary law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter of the internal_revenue_code as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 -- a the trust is treated as a_trust described in sec_1361 and b for purposes of sec_678 the beneficiary of the plr-130768-09 trust is treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or statement including the information listed in sec_1_1361-1 sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that company’s s_corporation_election terminated on date2 when stock in company was transferred to trust an ineligible s_corporation shareholder we also conclude that this termination of company's s_corporation_election was inadvertent within the meaning of sec_1362 accordingly under sec_1362 company will be treated as continuing to be an s_corporation from date2 and thereafter provided that company’s s_corporation_election was valid and was not otherwise terminated under sec_1362 and provided that a files a qsst election for trust with an effective date of date2 with the appropriate service plr-130768-09 center within days from the date of this letter a copy of this letter should be attached to the qsst election during the termination period and thereafter trust will be treated as a qsst described in sec_1361 assuming the trust otherwise qualifies as a qsst and a will be treated as the owner of company stock held by trust accordingly all of company’s shareholders in determining their respective income_tax liabilities during the termination period and thereafter must include their pro_rata share of the separately_stated items of income including tax-exempt_income loss deduction or credit and non-separately computed items of income or loss of company under sec_1366 make any adjustments to basis under sec_1367 and take into account any distributions made by company under sec_1368 if trust company or company’s shareholders fail to treat company as described above this ruling shall be null and void except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express no opinion on whether company is otherwise eligible to be an s_corporation or whether trust qualifies as a qsst this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to company's authorized representative sincerely s mary beth carchia senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
